Memorandum by the Court.
The Referee’s considered evaluations and computations seem to us to have adequate evidentiary support, with the single exception of the capitalization rate applicable to building investment, which we find inadequate. Otherwise adopting, for the most part) the Referee’s findings of value and his calculations, we find that the full value in each of the years in question was $1,100,000 and that for each of said years the property should be assessed as follows: Value of lands exclusive of buildings, $21,500; full value of real property, $825,000. Order modified, on the law and the facts, so as to fix the assessment for each of the years in issue at $825,000, of which $21,500 is upon the land, and, as so modified, affirmed, with costs to appellant. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.